DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is entitled to the benefit of foreign priority from German Application no. 102019104337.9 filed 20 February 2019.

Information Disclosure Statement
The information disclosure statement filed 9 October 2020 has been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-13 recites the limitation "failed triggers".  There is insufficient antecedent basis for this limitation in the claim, wherein it renders the claim indefinite since there is no reference or definition as to what the triggers are meant to comprise or pertain to.  For purposes of examination, as best understood by the present invention, the triggers are meant to refer to indicators of inspiration and expiration.  Clarification is respectfully requested.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Lee et al. (US Publication no. 2005/0065447).
	In regard to claim 1, Lee et al. describe an apparatus that captures a patient’s respiration waveforms from an impedance sensor utilizing one or more electrodes to sense the patient’s transthoracic impedance (para 44, 47, and 48).  The impedance measurements acquired by the sensor control of an external breathing therapy device 520 (figure 5, para 76-77).  The impedance sensor is configured to track changes in impedance over time due to a patient’s respiration and ventilation (figure 6) and stipulate gas volumes for inspiration and expiration alternatively in time (fig. 6 shows the impedance vs time and the volume of inhaled or exhaled vs time for each of a inspiratory event and an expiratory event, para 48, 49, 58, and 59), wherein measurements are evaluated to obtain information about the respiration and/or ventilation.  
	In regard to claims 2-8, Lee et al. teach that a curve of impedance over a course of time of the respiration and/or ventilation, wherein a slope is determined of the impedance, the slope having positive, negative, or zero values (e.g., figure 6, slope 625 is negative pertaining to expiration phase of ventilation, slope 615 is positive pertaining to inspiration phase of ventilation; para 49, the impedance decreases during expiration yielding a negative slope, and the impedance increases during inspiration yielding a positive slope).  Lee et al. also teaches that minimum and maximum values of the impedance, wherein a maximum impedance is associated with the end of inspiration, and a minimum impedance is associated with the end of expiration (para 66, 92 and 98).  The intervals of inspiration and expiration based on maximum and minimum impedance values are based on set threshold values (para 92; using inspiration threshold 710 and expiration threshold 720).  Non breathing periods (e.g., element 760 in fig. 7) are indicated near where the slope of the waveform is near zero or near a maximum or minimum in the cycle.  Additionally, interpretation of a flattening of the slope (or recognized as where the slope approached zero) as an approach to a minimum or maximum is considered basic mathematics related to the calculus of a curve.	In regard to claims 9-11, in Lee et al. impedance values that fail rise above the inspiration threshold 710 fails to indicate inspiration (para 92).  The failure to indicate inspiration since the impedance lies below the threshold is considered to comprise a failed trigger of an inspiratory phase.
	In regard to claims 12 and 13, the limitations presented here pertain to the storage and display of information using conventional memory and graphical interfaces.  Such limitations only require routine skill in the art.
	In regard to claim 14, figures 6, 7, 9A, and 9B of Lee et al. are considered to necessarily depict a frequency or rate of ventilation cycles, wherein figure 9B also shows an impedance variation from the maximum to a minimum of impedance values to determine when inspiration may be determined (para 83, 92, 94, 95, and 97-101).

Allowable Subject Matter
Claims 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach the impedance measurements that coincide with end-inspiratory events to determine timing for a ventilator breath or changes in PEEP to either causes the lowest end-expiratory impedance or causes the highest impedance variation.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447. The examiner can normally be reached M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        1 September 2022